Citation Nr: 1339215	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for atherosclerotic peripheral vascular disease and peripheral neuropathy, including secondary to lumbar spine disability.

3.  Entitlement to service connection for a sleep disorder, including secondary to lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this matter was subsequently transferred to the RO in Des Moines, Iowa.

In March 2012, the Veteran, his spouse and daughter testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been added to the record.

In May 2012, January 2013, and April 2013, the Board remanded this matter for additional evidentiary development.

The issues on appeal have been recharacterized to capture the full scope of the Veteran's claims. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Specifically, the Veteran initially claimed entitlement to service connection for back pain with sleep problems and a bilateral leg condition, to include pain in the feet.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for atherosclerotic peripheral vascular disease and peripheral neuropathy, including secondary to lumbar spine disability; and for a sleep disorder, including secondary to lumbar spine disability, are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current lumbar spine disability, diagnosed as degenerative disease of the lumbar spine, with left sciatica symptoms of pain shooting into the posterior thigh; and spondylolysis with grade 1-2 spondylolisthesis, L5 on S1, is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, diagnosed as degenerative disease of the lumbar spine, with left sciatica symptoms of pain shooting into the posterior thigh; and spondylolysis with grade 1-2 spondylolisthesis, L5 on S1, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides this claim.

II. General Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or a nexus, between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When an issue is raised as to whether the disability claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disability manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service. See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234. 

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner, 370 F.3d at 1096.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258  (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III. Factual Background and Analysis

As an initial matter, the evidence of record establishes a current lumbar spine disability.  Specifically, the Veteran's June 2009 VA examination of the spine concluded with diagnoses of degenerative disease of the lumbar spine, with left sciatica symptoms of pain shooting into the posterior thigh; and spondylolysis with grade 1-2 spondylolisthesis, L5 on S1.

In addition to a current disability, the evidence of record establishes that the Veteran injured his back during his military service.  Through his statements and testimony, the Veteran reported having injured his lumbar spine when a cargo net broke above him dropping 80 to 100 boxes, weighing 35 to 40 pounds each, on top of him.  He reported that he was hospitalized with severe back pain as a result of this injury, and that he has continued to experience back pain of varying intensity ever since.  In support of his contentions, the Veteran submitted a statement from fellow service member, L.S., dated in February 2009, who reported having witnessed the Veteran's inservice injury.  Under these circumstances, the evidence of record establishes an inservice back injury.

Having found the existence of a current disability and evidence of an inservice back injury, the Board will turn to the issue of whether the presumption of soundness attaches to the Veteran upon his entry into service.  

Historically, the Veteran served on active duty in the Army from October 1944 to November 1946.  His service personnel records noted his military occupational specialty as an anti-tank gun crewman.  They also reflect that he saw action in Luzon, and was awarded the Combat Infantryman Badge.

With the exception of his October 1946 separation examination, a majority of the Veteran's service treatment records could not be obtained.  A January 2009 RO memorandum indicated that these records were likely destroyed by fire.  The memorandum outlines the attempts made by the RO to obtain these and other alternative records.  It also reflects that the Veteran was notified the unavailability of these records.

The presumption of soundness attaches where a portion of the Veteran's service treatment records, including his service entrance examination report, were unavailable and were presumed to have been lost in a fire. Doran v. Brown, 6 Vet. App. 283, 286 (1994); 38 C.F.R. § 3.304(b).  To rebut this presumption of soundness, VA must establish clear and unmistakable evidence that (1) an injury or disease existed before acceptance and enrollment into service, and (2) was not aggravated by such service.

Most recently, a Disability Benefits Questionnaire (DBQ) examiner opined in May 2013 that the Veteran's spondylolysis, with grade 1-2 spondylolisthesis, L5 on S1, clearly and unmistakably existed prior to the Veteran's military service, and was clearly and unmistakably not aggravated beyond the natural progression by the Veteran's inservice injury to his lumbar spine disability.  In support of this opinion, the DBQ examiner stated:

Spondylolysis refers to a defect in the pars interarticularis (a bone connecting one facet joint to another). This can be both genetic or acquired as a result or injury typically from a sport requiring repetitive hyperextension of the lumbar spine during adolescents.  Spondylolysis is often asymptomatic and detected incidentally as a radiologic finding, although it may also be associated with low back pain. 

The DBQ examiner then noted that the Veteran's current physical findings were consistent with his age and genetics, and were not indicative of a traumatic nexus related to military service.  The DBQ examiner also noted that while there was no doubt that the Veteran suffered an injury resulting in myofascial back pain with contusions during service, the typical nature of this type of injury is that of recovery over time without chronic impairment. 

Standing in contrast to this opinion is the December 2008 opinion letter from the Veteran's private physician, J.S., M.D.  In this letter, Dr. S., who reported having treated the Veteran since 2003, noted the Veteran's inservice history of a back injury, along with his complaints of ongoing back pain of varying intensity ever since.  Dr. S. then opined that the type of injury incurred by the Veteran during service could have caused damage to his ligaments, tendons and joint complex.

To further support his claim, the Veteran submitted a medical article in July 2011 discussing spondylolysis.  The article stated, "[t]he exact cause of the weakness of the pars interarticularis is unknown.  One theory points to genetics (heredity) as a factor, suggesting that some people are born with thin vertebrae, which places them at higher risk for fractures.  Another theory suggests that repetitive trauma to the lower back can weaken the pars interarticularis."

The Board also finds the Veteran's statements concerning his having experienced ongoing low back pain since his separation from military service to be credible, and supported by other evidence of record.  Specifically, the Veteran's spouse (married since April 1951) submitted a January 2009 statement and provided testimony in March 2012, supporting the Veteran's contentions of ongoing back pain since his military service.  The Veteran has also reported having received ongoing treatment since service for this disability.  Treatment records in evidence reflect chiropractic treatment as early as 1983.  In addition, the Veteran reported that attempts to obtain earlier treatment evidence have not been successful, in part due to a tornado that struck the town where his former physician was located.

In addition, the report of the Veteran's July 2012 VA examination of the spine noted that his congenital spondylosis may or may not have played a role in the aggravation of his mechanical back symptoms.  

Finally, the Veteran's combat service as an anti-tank gun crewmember likely required repetitive spine motions involving heavy artillery shells while he was still a young man.  As such, it would seem comparable in terms of physical activity undertaken while farming post service.  Moreover, this activity would have taken place in closer proximity to his adolescence.

Under these circumstances, the Board concludes that the evidence does not clearly and unmistakably show that the Veteran's spondylolysis with grade 1-2 spondylolisthesis, L5 on S1, was not aggravated in service. Consequently, the aggravation prong is not defeated and the presumption of soundness applies. Wagner, 370 F.3d at 1096. 

Furthermore, the December 2008 opinion from J.S., M.D., establishes a causal relationship between the Veteran's current lumbar spine disability and his inservice injury.  Therefore, resolving any doubt in favor of the Veteran, the evidence weighs in favor of finding a causal connection between the Veteran's military service and his currently diagnosed lumbar spine disability.

Consequently, the evidence establishes a current lumbar spine disability, incurrence in service, and a nexus connecting the disease or injury incurred in service to the current diagnosis.  As the presumption of soundness operates as a shield against any finding that the Veteran's lumbar spine disability pre-existed service, service connection for degenerative disease of the lumbar spine, with left sciatica symptoms of pain shooting into the posterior thigh; and spondylolysis with grade 1-2 spondylolisthesis, L5 on S1, is warranted on a direct basis. See 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for lumbar spine disability, diagnosed as degenerative disease of the lumbar spine, with left sciatica symptoms of pain shooting into the posterior thigh; and spondylolysis with grade 1-2 spondylolisthesis, L5 on S1, is granted.


REMAND

The Veteran is seeking service connection for atherosclerotic peripheral vascular disease, peripheral neuropathy, and a sleep disorder.  He attributes each of these conditions to his current low back disability.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board's decision above granted service connection for lumbar spine disability, diagnosed as degenerative disease of the lumbar spine, with left sciatica symptoms of pain shooting into the posterior thigh; and spondylolysis with grade 1-2 spondylolisthesis, L5 on S1.  

Although a medical opinion addressing whether the Veteran's lower extremity disabilities were secondary to his lumbar spine disability was proffered, no opinion has been obtained addressing the issue of whether service connection on a direct basis is warranted for the Veteran's for atherosclerotic peripheral vascular disease and peripheral neuropathy.  

In addition, a June 2009 VA examination for mental disorders concluded with a diagnosis of sleep disorder due to general medical condition.  As the Board's decision above has granted service connection for lumbar spine disability, diagnosed as degenerative disease of the lumbar spine, with left sciatica symptoms of pain shooting into the posterior thigh; and spondylolysis with grade 1-2 spondylolisthesis, L5 on S1, a medical opinion is needed to address the etiology of the Veteran's current sleep disorder.

Under these circumstances, the Veteran must be scheduled for a VA examination to determine the nature and etiology of his current atherosclerotic peripheral vascular disease, peripheral neuropathy, and sleep disorder due to general medical condition. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims remaining on appeal.

2.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of his current atherosclerotic peripheral vascular disease, peripheral neuropathy, and sleep disorder due to general medical condition.  The examiner must review the Veteran's complete electronic claims file.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's atherosclerotic peripheral vascular disease, peripheral neuropathy, or sleep disorder due to general medical condition originated during service or is otherwise etiologically related to service. 

The examiner should also address whether the Veteran's current sleep disorder was caused or aggravated beyond its normal progression by his service-connected lumbar spine disability. 

For purposes of these opinions, the examiner should assume that the Veteran is credible.  A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


